Citation Nr: 9919166	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
hepatitis, including types A and C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hepatitis A, and which denied 
service connection for hepatitis C.  A personal hearing was 
held before an RO hearing officer in August 1997.

A claim for service connection for hepatitis (of any type) 
was previously denied by the RO in July 1982, and in March 
1988 and May 1990 the RO denied applications to reopen the 
claim.  These decisions were not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The Board notes that the RO, in its June 1996 
decision, determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
hepatitis A, but did not consider the issue of whether new 
and material evidence had been submitted to reopen a claim 
for hepatitis C.  The RO instead adjudicated the merits of 
entitlement to service connection for hepatitis C.  Even if 
the RO determined that new and material evidence was 
presented to reopen a claim for service connection for 
hepatitis C (although it does not appear that the RO did so), 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claim for service connection for 
hepatitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Accordingly, the Board finds that the issue 
currently on appeal is whether new and material evidence has 
been submitted to reopen a claim for hepatitis, including 
types A and C.


REMAND

The veteran contends that he has hepatitis which was incurred 
during his military service.  In an effort to assist the 
veteran in completing his application to reopen the claim for 
service connection for hepatitis, the Board finds that 
additional development (including an attempt to obtain 
additional service medical records, as  outlined below) is 
warranted.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The veteran's service medical records show that he was 
hospitalized in May 1978, and diagnosed with viral hepatitis 
(although the type of hepatitis was not specified).  On 
admission, there was jaundice and scleral icterus.  During 
this hospitalization, blood tests of liver enzymes showed 
elevated values for SGOT, and a hepatitis-associated antigen 
(HAA) test was negative.  The discharge diagnosis was viral 
hepatitis, with a negative HAA test.  In mid-August 1978, the 
veteran reported a loss of appetite and constant fatigue; he 
was again hospitalized after the examiner noted that the 
veteran's urine tested positive for bile, and the veteran had 
the complete prodrome for hepatitis.  During the 
hospitalization, multiple HAA tests were positive, and blood 
tests of liver enzymes showed elevated values for SGOT.  The 
discharge diagnosis was persistent viral hepatitis (although 
the type of hepatitis was not specified), HAA-positive, rule 
out chronic active liver disease.  In October 1978, he was 
air-evacuated to Walter Reed Hospital in the United States, 
for further evaluation, including a liver biopsy if 
necessary.  No subsequent service medical records relate to 
hepatitis.  The veteran was released from active duty in 
November 1978.

On VA gastrointestinal examination in February 1979, the 
veteran reported that a liver biopsy was performed at Walter 
Reed Hospital, and that such biopsy showed chronic active 
hepatitis.  He said that he was told that hepatitis B surface 
antigen (HBsAg) tests were positive.  The examiner stated 
that it sounded as if the veteran had 11 months of hepatitis 
which was HBsAg positive at least from August 1978, and that 
if he in fact had chronic active hepatitis on biopsy, he 
likely fell into the category of positive HBsAg chronic 
active liver disease.  The examiner also stated that since 
liver function tests performed in January 1979 were normal, 
it might be that he had prolonged hepatitis which might be 
resolved.  He noted that he had requested the results of the 
liver biopsy performed at Walter Reed.  It does not appear 
that the examiner ever received such results.

Records of treatment at Walter Reed Hospital are not in the 
claims file, and the Board finds that they should be 
obtained, particularly given the veteran's multiple 
statements to the effect that a liver biopsy was performed at 
that hospital in the fall of 1978, and that he was diagnosed 
with chronic active hepatitis.

On VA examination in October 1981, the examiner noted that a 
physical examination and biochemical tests were normal, an 
HBsAg test was negative, and that it was unlikely that the 
veteran had chronic liver disease.  He stated that short of a 
liver biopsy, there was no evidence of liver disease.

VA medical records dated in December 1987 show that the 
veteran reported receiving a blood transfusion after he was 
injured in a motor vehicle accident in 1986, and that the 
examiners felt that the veteran might possibly have hepatitis 
NANB, which was either due to transfusion or which was 
previously misdiagnosed as hepatitis A. 

Private medical records dated from December 1988 to March 
1989 from New Britain General Hospital indicate that the 
veteran was injured in two motor vehicle accidents, one in 
1986 and one in September 1988.  After the latter accident, 
he was reportedly treated at Hartford Hospital.  In December 
1988, the examiner noted that a hepatitis screen was 
negative.

At a May 1996 VA examination, the diagnoses were hepatitis C, 
most probably due to a blood transfusion after a 1988 motor 
vehicle accident, and status post hepatitis A.  Subsequent VA 
medical records show that serology tests were positive for 
hepatitis C.

The Board notes that records of treatment for injuries 
incurred in motor vehicle accidents in 1986 and 1988 are not 
in the claims file and should be obtained since they may 
contain information pertinent to the origin of hepatitis.  
Additionally, a further VA examination, including serological 
studies, is warranted to determine the existence and etiology 
of all types of hepatitis.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain medical records 
of any treatment for hepatitis (including 
liver biopsy results) at Walter Reed 
Hospital from September 1978 to November 
1978.

2.  The RO should contact the veteran and 
ask him to identify the facilities where 
he was treated for injuries incurred in 
motor vehicle accidents in 1986 and 
September 1988, and should then attempt 
to obtain records of such treatment, 
after obtaining the necessary releases.  
The Board notes that records show that he 
previously reported that he was treated 
at Hartford Hospital after the 1988 
accident.

3.  The RO should obtain recent VA 
medical records (dated after September 
1998) which are not already on file and 
which reflect treatment for hepatitis.

4.  After the above actions have been 
completed, the veteran should undergo 
another VA examination, including 
serological studies, to diagnose or rule 
out all types of hepatitis, and the 
doctor should also give an opinion on the 
etiology of all types of hepatitis which 
are currently found, including the 
likelihood that any current hepatitis or 
hepatitis antibodies are related to the 
in-service hepatitis.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination.

Thereafter, the RO should review the application to reopen a 
claim for service connection for hepatitis.  If the benefit 
is denied, the appellant and his representative should be 
issued a supplemental statement of the case and given an 
opportunity to respond.  Then the case should be returned to 
the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



